Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.
Priority
Instant application 16869749, filed 5/8/2020 claims benefit as follows:

    PNG
    media_image1.png
    45
    331
    media_image1.png
    Greyscale
.
Response to Restriction/Election
In the response received 3/4/2021, Applicant elects Group I, claims 1-12 without traverse.  With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    104
    205
    media_image2.png
    Greyscale
.
Claims 13-20 are withdrawn as not reading on an elected group.
According to Applicant, Claims 1-2 read on the elected specie.
Claims 3-12 are withdrawn as not reading on the elected specie.
If the elected specie is not identified in the art then Examiner will expand his search.
The elected specie was not identified in the art.  
Examiner expanded his search.  Art was identified on newly expanded species.  These species read on claims 1 and 7-8.  Claim 2-6, and 9-12 are withdrawn as not reading on the 
Information Disclosure Statement
	All references from the IDS received 10/1/2020 have been considered unless marked with a strikethrough.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-826300 (“the ‘300 publication”).
The ‘300 publication teaches the examples.  For example, the ‘300 publication teaches example 4 wherein phthalimido acetyl chloride is reacted with ethyl mercaptan providing the thio ester.
In this case, D = alkyl, S = S, carbonyl = carbonyl, X = a bond, Y = CHR2, R2 = H, and A = phthalimidyl for example (instant claims 1 and 7 for example).  This is one interpretation.
The additional examples use alternative chain lengths such that claim 8 is also rejected (propionyl chloride examples allows for a 2 carbon chain).

Conclusions
	No claims allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622